I dissent. The City Court sentenced the defendant to imprisonment for six months. I think that when such extreme punishment is inflicted for a minor offense the rules of law in favor of the accused should be somewhat strictly followed.
The prevailing opinion says that the judge of the City Court excluded evidence to show the practice of healing followed by the Spiritualist church which it would have been better to admit, and erroneously told the jury that *Page 295 
a person has no right to practice his religious tenets for pay. Confessedly the defendant received pay for his services so the latter error left the jury no option but to convict the defendant. I am not inclined to overlook the errors, and I vote to reverse.
HISCOCK, Ch. J., POUND, CRANE and ANDREWS, JJ., concur with CARDOZO, J., and HOGAN, J., concurs in result; CUDDEBACK, J., reads dissenting memorandum.
Judgment affirmed.